Citation Nr: 0733479	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-12 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1988 and from December 1990 to September 1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

The issue of entitlement to service connection for PTSD is 
being reopened and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in an August 2001 rating decision.  The veteran did 
not appeal.

2.  Evidence received since the August 2001 RO decision is 
neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  



CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
PTSD, any error by VA in complying with the requirements of 
VCAA is harmless.  As noted above, the underlying claim of 
service connection is being REMANDED to the AMC for further 
development.

New and material

In a March 1999 rating decision, the RO denied the veteran's 
initial claim for entitlement to service connection for PTSD.  
That same month, the veteran was apprised of this decision 
and of his appellate rights.  He did not appeal.  The basis 
for that denial was that the record contained no evidence 
that the veteran had been diagnosed with PTSD.  The RO also 
stated that the veteran had not provided any information or 
evidence of an inservice stressor.  

In September 2000, the RO received another claim for 
entitlement to service connection for PTSD.  In an August 
2001 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
disallowed claim.  The veteran was notified of this decision 
and of his appellate rights that same month.  He did not 
appeal.  Therefore, the August 2001 disallowance became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. at 138.  
The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  See Cohen v. Brown.

Relevant evidence considered b the RO at the time of the 
August 2001 included VA treatment records from September and 
October 2000 and service personnel and medical records.  

Evidence received since the August 2001 decision includes VA 
treatment records containing numerous diagnoses of PTSD and 
reports of in-service stressors.  Specifically, a June 2002 
VA general medical examination contains a diagnosis of PTSD 
with rumination of old trauma seen in the Gulf War.  
Similarly, a September 2003 clinic note lists an assessment 
of chronic PTSD.  August 2001 clinic notes contains the 
veteran's report of serving in the front lines of Kuwait and 
February 2004 VA treatment records add his report that this 
service included picking up the dead and injured.  

As this evidence came after the August 2001 Board decision, 
it is new evidence.  Treating this evidence in a manner most 
favorable to the veteran, and considering the holding of 
Justus that new evidence will be considered credible for the 
purpose of reopening a claim, the Board finds that this 
evidence is material evidence because it raises a reasonable 
possibility of substantiating the veteran's claim.  Thus, as 
new and material evidence has been submitted, the Board finds 
that the veteran's claim for entitlement to service 
connection for PTSD must be reopened.  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for PTSD and, to 
this extent, the appeal is granted.


REMAND

The veteran contends that he was exposed to injured and dying 
soldiers while serving in the Gulf War.  He reports serving 
as an ambulance driver and that his worst memories were of 
wounded Iraqi soldiers who died.  During the course of 
receiving treatment, he has also reported that he saw a lot 
of dead bodies and wounded soldiers while serving during the 
Gulf War.  He stated that he was supposed to be a generator 
mechanic but was turned into a medical person.  He described 
this duty as serving in a casualty unit and getting men off 
of helicopters and into the hospital to prepare them for 
treatment.  

The United States Court of Appeals for Veterans Claims has 
held that, in order to show presence during a stressful 
event, evidence need not demonstrate that a veteran actually 
was present during the event if the evidence shows that his 
unit was present during the event.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (Vet. App. May 24, 2002).

In the present appeal, service personnel records show that 
the veteran served from January 1991 to August 1991 in 
Southwest Asia with the 382nd Field Hospital Unit.  Applying 
the Court's ruling in Pentecost, it is reasonable to assume 
that he was present around injured and dying soldiers.  The 
corroboration of every detail is not required.  See id.  
Therefore, the Board accepts, based on personnel records and 
the veteran's credible testimony, that he unloaded wounded 
and dead soldiers.

Having found that the veteran was exposed to wounded and dead 
soldiers while serving in the Gulf War, the Board finds that 
a VA psychiatric examination is necessary to clarify whether 
he currently has PTSD as a result of his military service.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).

2.  Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should state, after a review of 
the claims file, if any current 
psychiatric condition, to include PTSD, 
is due to any condition of service, to 
include any stressors incurred while 
serving in the Field Hospital Unit during 
the Gulf War.  The examiner is asked to 
express his opinion as to this question 
in terms of whether it is it more likely, 
at least as likely as not (a 50 percent 
probability), or unlikely that the 
current psychiatric condition is related 
to service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. section 3.655.  He should also 
be afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


